DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-32 as originally filed on 01/31/2019 are pending, and have been examined on the merits.  

Claim Objections
3.	Claims 6, 13, 19, & 27 are objected to because of the following informalities:  
	a.	In claim 6, line 2, the recitation of “LED” should instead recite --light-emitting diode (LED)--.
b.	In claim 13, line 2, the recitation of “to about 5 inches” should instead recite --about five inches--. 
c.	In claim 19, line 8, the recitation of “the hub” should instead recite --the hub portion-- for consistency. 
d.	In claim 27, line 2, the recitation of “about 1 inch” should instead recite --about one inch--. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 4, 11, 13, 14, 27, 30, & 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
6.	Claim 4 recites the limitation “the four separation walls” in line 1.  There is insufficient antecedent basis for this recitation in the claim.
7.	Claim 4 recites the limitation “fin-like separation wall portion” in line 2.  The recitation of “fin-like” renders the claim indefinite, because the claim includes elements not actually disclosed (i.e., those encompassed by "like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).  Further, it is unclear what structural characteristics a component must possess to be considered “fin-like.”  Clarification is required. 
8.	Claim 11 recites the limitation “fin-like separation wall portion” in line 2.  The recitation of “fin-like” renders the claim indefinite, because the claim includes elements not actually disclosed (i.e., those encompassed by "like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).  Further, it is unclear what structural characteristics a component must possess to be considered “fin-like.”  Clarification is required. 
9.	Claim 13 recites the limitation “about one inch to about 5 inches” in line 2.  The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification is required. 
10.	Claim 14 is rejected as ultimately depending from a claim (claim 13) rejected under 35 U.S.C. 112(b).
11.	Claim 14 recites the limitation “an illuminated area” in line 1.  This recitation renders the claim indefinite, as it is not clear whether the recited “an illuminated area” is the same “an illuminated area” recited in claim 13 (from which claim 14 depends), or a separate/additional illuminated area.  Clarification is required. 
12.	Claim 14 recites the limitation “about two inches” in line 2.  The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification is required. 
13.	Claim 27 recites the limitation “about 1 inch” in line 2.  The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification is required. 
14.	Claim 30 recites the limitation “fin-like separation wall portion” in line 2.  The recitation of “fin-like” renders the claim indefinite, because the claim includes elements not actually disclosed (i.e., those encompassed by "like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).  Further, it is unclear what structural characteristics a component must possess to be considered “fin-like.”  Clarification is required. 
15.	Claim 32 recites the limitation “fin-like separation wall portion” in line 8.  The recitation of “fin-like” renders the claim indefinite, because the claim includes elements not actually disclosed (i.e., those encompassed by "like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).  Further, it is unclear what structural characteristics a component must possess to be considered “fin-like.”  Clarification is required. 


Claim Rejections - 35 USC § 102
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

17.	Claim 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0049467 to Thompson (“Thompson”).  
18.	Regarding claim 31, Thompson discloses an electrosurgical device comprising: 
a ring lens [lens (402) - ¶’s [0010], [0039], [0043] (“single molded acrylic part”); FIG. 4] having a circumference [element (402) is round, with a circumference - clearly seen in FIG. 4], a first side [side facing circuit board (406) - FIG. 4] and a second side [side opposite the first side]; 
a plurality of light sources [LED light sources (404) - ¶[0039]; FIG. 4] arranged on a circuit board [printed circuit board (406) - ¶[0039]; FIG. 4] on the first side of the ring lens [FIG. 4], spaced apart from one another along the circumference of the ring lens [clearly seen in FIG. 4]; and 
a plurality of separation walls each extending from the circuit board [(406)] to the first side of the ring lens [with reference to annotated FIG. 9 of Thompson (provided below), and as broadly as claimed, each of separation walls “A,” “B,” & “C” receives a corresponding LED light source (404) and extends from printed circuit board (406) when assembled - ¶’s [0039], [0043]; FIGS. 4 & 9], one of the plurality of separation walls [“A,” “B,” & “C”] arranged between adjacent ones of the plurality of light sources [as broadly as claimed, the wall “A” is arranged “between” the LED light source (404) housed therein and the adjacent LED light source (404) housed within wall “B”] to guide light from the one of the plurality of light sources [(404)] to the first side of the rings lens [(402)] and therethrough toward a tip of the electrosurgical device on the second side of the ring lens [¶’s [0028], [0043]].

    PNG
    media_image1.png
    246
    525
    media_image1.png
    Greyscale

ANNOTATED FIG. 9 OF THOMPSON
NOTE:  the recitation of “electrosurgical” in the preamble of independent claim 31 is not considered to be limiting, since it is not necessary to give life, meaning, and vitality to the claim.  A preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention.  Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002). In the instant case, the body of claim 31 describes a structurally complete invention.

Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
21.	Claims 1, 2, 5, 6, 8, 10, 15, 16, 19-22, & 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0209100 to Ineson (“Ineson”) in view of U.S. Patent Application Publication No. 2015/0049467 to Thompson ("Thompson").
22.	Regarding claim 1, Ineson teaches an electrosurgical device comprising: 
a central shaft [e.g., vent tube (12) - ¶[0051]; FIG. 3]; [and]
an electrosurgical blade [heatable electrode tool (54) - see ¶[0054] (“an elongate, heatable electrode tool 54 which either can be in the form of a scalpel or blade (as shown) or a needle”); FIGS. 1 & 3] coupled with the central shaft [(12)] [see, e.g., ¶[0077] (“there is a first metal conducting strip 250 which is mounted in the vent tube 12 and is in electrical contact with the electrode tool 54 in any of a plurality of extended positions”); and claim 1 (“an elongate electrode suitable for performing electrosurgery mounted in said vent tube and independently slidable therein”)] and comprising a tip [distal tip of electrode tool (54) - FIGS. 1, 3].
LIGHTING DEVICE
Ineson teaches that an optional feature which can be included with the electrosurgical pencil is a lighting device to enable the surgeon or other user of the pencil to better see the operating site [see ¶[0073]].
	Ineson does not, however, teach: 
at least one lens element arranged around the central shaft and having a first side and a second side; and 
a plurality of light sources arranged around the central shaft to direct light to the first side of the at least one lens element; 
wherein the central shaft comprises a hub portion arranged around the central shaft and comprising a plurality of separation walls between the plurality of light sources and the first side of the at least one lens element, the plurality of separation walls spaced apart from one another around a circumference of the hub portion such that one of the plurality of light sources is between adjacent ones of the plurality of separation walls so that the adjacent ones of the plurality of separation walls guide light from the one of the plurality of light sources to the first side of the at least one lens element and therethrough toward the tip of the electrosurgical blade on the second side of the at least one lens element.	Thompson, which constitutes analogous prior art [at least because it is reasonably pertinent to the problem faced by the inventor (e.g., illuminating the working area of the device) - see Thompson, ¶’s [0002], [0008]] teaches a light designed to illuminate a working target area [e.g., ¶’s [0001], [0028]], comprising:
at least one lens element [lens (402) - ¶’s [0010], [0039], [0043] (“single molded acrylic part”); FIG. 4] arranged around the central shaft [clearly shown in FIG. 4] and having a first side [side facing circuit board (406) - FIG. 4] and a second side [side opposite the first side]; and 
a plurality of light sources [LED light sources (404) - ¶[0039]; FIG. 4] arranged around the central shaft [clearly shown in FIG. 4] to direct light to the first side of the at least one lens element [¶’s [0028], [0043]]; 
wherein the central shaft comprises a hub portion [main housing (401) - ¶[0039]; FIG. 4] arranged around the central shaft [clearly shown in FIG. 4] and comprising a plurality of separation walls [each of separation walls “A,” “B,” & “C” shown in annotated FIG. 9 of Thompson (provided below)] between the plurality of light sources [(404)] and the first side of the at least one lens element [(402)] [shown in the exploded view of FIG. 4], 

    PNG
    media_image1.png
    246
    525
    media_image1.png
    Greyscale

ANNOTATED FIG. 9 OF THOMPSON

the plurality of separation walls [“A,” “B,” & “C”] spaced apart from one another around a circumference of the hub portion [(401)] [clearly seen in FIG. 4] such that one of the plurality of light sources is between adjacent ones of the plurality of separation walls [as broadly as claimed, the LED light source (404) housed in wall “A” is arranged “between” adjacent walls “C” and “B”] so that the adjacent ones of the plurality of separation walls guide light from the one of the plurality of light sources to the first side of the at least one lens element and therethrough toward the tip of the electrosurgical blade on the second side of the at least one lens element [as broadly as claimed, the separation walls in Thompson are all part of a single molded acrylic part designed to guide light toward the lens - ¶[0043]].
In view of Ineson’s explicit teaching that a lighting device may be optionally included to enable the surgeon or other user of the electrosurgical pencil to better see the operating site [¶0073]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ineson to include an art-recognized light source, including at least one lens element arranged around the central shaft and having a first side and a second side, and a plurality of light sources arranged around the central shaft to direct light to the first side of the at least one lens element, wherein the central shaft comprises a hub portion arranged around the central shaft and comprising a plurality of separation walls between the plurality of light sources and the first side of the at least one lens element, the plurality of separation walls spaced apart from one another around a circumference of the hub portion such that one of the plurality of light sources is between adjacent ones of the plurality of separation walls so that the adjacent ones of the plurality of separation walls guide light from the one of the plurality of light sources to the first side of the at least one lens element and therethrough toward the tip of the electrosurgical blade on the second side of the at least one lens element, all as taught by Thompson, so as to enable the surgeon or other user of the electrosurgical pencil to better see the operating site when using the electrosurgical pencil. Further, such an illumination technique was recognized as part of the ordinary capabilities of one skilled in the art (as shown by Thompson), and one of ordinary skill in the art would have been capable of applying this known illumination technique to the known device of Ineson, and the results (illumination of the operating site for better visualization) would have been entirely predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
23.	Regarding claim 2, the combination of Ineson and Thompson teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Thompson further teaches wherein the hub portion further comprises a plurality of apertures, the plurality of apertures being spaced apart from one another around the circumference of the hub portion with each of the plurality of apertures associated with a respective one of the plurality of light sources and arranged between adjacent ones of the plurality of separation walls [each separation wall “A,” “B,” & “C” defines an opening/aperture that receives a respective one of the plurality of LED light sources (404) - see “exploded” view of FIG. 4 and FIG. 9].24.	Regarding claim 5, the combination of Ineson and Thompson teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Thompson further teaches wherein the at least one lens element comprises a ring lens [as broadly as claimed, see ¶[0039]; FIG. 4].
25.	Regarding claim 6, the combination of Ineson and Thompson teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Thompson further teaches wherein the plurality of light sources comprises at least one LED [LED light sources (404) - ¶[0039]; FIG. 4]. 26.	Regarding claim 8, the combination of Ineson and Thompson teaches all of the limitations of claim 6 for the reasons set forth in detail (above) in the Office Action.  
Thompson further teaches wherein the at least one LED is arranged on a circuit board [printed circuit board (406) - ¶[0039]; FIG. 4] positioned at least partially around the central shaft [shown in FIG. 4].27.	Regarding claim 10, the combination of Ineson and Thompson teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Thompson further teaches wherein a number of the plurality of light sources [three LED light sources (404); FIG. 4] is equal to a number of the plurality of separation walls [three separation walls “A,” “B,” & “C” shown in annotated FIG. 9 of Thompson (above); see also FIG. 4]. 28.	Regarding claim 15, the combination of Ineson and Thompson teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Ineson further teaches wherein the electrosurgical blade [(54)] is configured to telescope from a fully retracted position to a fully extended position [Abstract (“The electrode is adjustable manually in its longitudinal direction from a retracted position to extended positions”); ¶’s [0006], [0077]]. 29.	Regarding claim 16, the combination of Ineson and Thompson teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
Ineson (as modified to include the device of Thompson) further teaches wherein at least a portion of the electrosurgical blade [(54)] is within the ring lens when the electrosurgical blade [(54)] is in the fully retracted position [NOTE: as modified, the illumination device of Thompson extends around the central shaft [(12)] of Ineson, and the electrosurgical blade [(54)] of Ineson is slidingly disposed within the central shaft (e.g., Abstract, ¶’s [0006], [0077]); as such, a portion of the blade [(54)] is “within” the ring lens when fully retracted  (note the length of the blade in FIG. 4)]. 
30.	Regarding claim 19, Ineson teaches a method comprising: 
coupling an electrosurgical blade [heatable electrode tool (54) - see ¶[0054] (“an elongate, heatable electrode tool 54 which either can be in the form of a scalpel or blade (as shown) or a needle”); FIGS. 1 & 3] to a central shaft [e.g., vent tube (12) - ¶[0051]; FIG. 3] [see, e.g., ¶[0077] (“there is a first metal conducting strip 250 which is mounted in the vent tube 12 and is in electrical contact with the electrode tool 54 in any of a plurality of extended positions”); and claim 1 (“an elongate electrode suitable for performing electrosurgery mounted in said vent tube and independently slidable therein”)] and comprising a tip [distal tip of electrode tool (54) - FIGS. 1, 3].
LIGHTING DEVICE
Ineson teaches that an optional feature which can be included with the electrosurgical pencil is a lighting device to enable the surgeon or other user of the pencil to better see the operating site [see ¶[0073]].
	Ineson does not, however, teach: 
arranging at least one lens around the central shaft; 
arranging a plurality of light sources around the central shaft on a first side of the at least one lens to direct light toward the first side of the at least one lens; and 
forming a hub portion around the central shaft on the first side of the at least one lens such that each one of a plurality of separation walls of the hub, spaced apart from one another around a circumference of the hub portion, is arranged between two adjacent ones of the plurality of light sources.
Thompson, which constitutes analogous prior art [at least because it is reasonably pertinent to the problem faced by the inventor (e.g., illuminating the working area of the device) - see Thompson, ¶’s [0002], [0008]] teaches a light designed to illuminate a working target area [e.g., ¶’s [0001], [0028]]. 
Thompson further teaches:
arranging at least one lens [lens (402) - ¶’s [0010], [0039], [0043] (“single molded acrylic part”); FIG. 4] around the central shaft [clearly shown in FIG. 4]; 
arranging a plurality of light sources [LED light sources (404) - ¶[0039]; FIG. 4] around the central shaft [clearly shown in FIG. 4] on a first side of the at least one lens [side facing circuit board (406) - FIG. 4] to direct light toward the first side of the at least one lens [¶’s [0028], [0043]]; and 
forming a hub portion around the central shaft on the first side of the at least one lens [as broadly as claimed, the portion of the components of main housing (401) positioned proximal to (or on the first side of) lens (402) - ¶[0039]; FIG. 4] such that each one of a plurality of separation walls [each of separation walls “A,” “B,” & “C” shown in annotated FIG. 9 of Thompson (provided below)] of the hub, spaced apart from one another around a circumference of the hub portion [clearly shown in FIG. 4], is arranged between two adjacent ones of the plurality of light sources [as broadly as claimed: wall “A” is arranged “between” the LED light source (404) housed in adjacent wall “B” and the LED light source (404) housed in adjacent wall “C”; wall “B” is arranged “between” the LED light source (404) housed in adjacent wall “A” and the LED light source (404) housed in adjacent wall “C”; and wall “C” is arranged “between” the LED light source (404) housed in adjacent wall “A” and the LED light source (404) housed in adjacent wall “B”]. 

    PNG
    media_image1.png
    246
    525
    media_image1.png
    Greyscale

ANNOTATED FIG. 9 OF THOMPSON
In view of Ineson’s explicit teaching that a lighting device may be optionally included to enable the surgeon or other user of the electrosurgical pencil to better see the operating site [¶0073]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ineson to include the steps of arranging at least one lens around the central shaft, arranging a plurality of light sources around the central shaft on a first side of the at least one lens to direct light toward the first side of the at least one lens, and forming a hub portion around the central shaft on the first side of the at least one lens such that each one of a plurality of separation walls of the hub, spaced apart from one another around a circumference of the hub portion, is arranged between two adjacent ones of the plurality of light sources, all as taught by Thompson, so as to enable the surgeon or other user of the electrosurgical pencil to better see the operating site when using the electrosurgical pencil. Further, such an illumination technique was recognized as part of the ordinary capabilities of one skilled in the art (as shown by Thompson), and one of ordinary skill in the art would have been capable of applying this known illumination technique to the known method of Ineson, and the results (illumination of the operating site for better visualization) would have been entirely predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
31.	Regarding claim 20, the combination of Ineson and Thompson teaches all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.  
Thompson further teaches forming a plurality of apertures in the hub portion, the plurality of apertures being spaced apart from one another around the circumference of the hub portion with each of the plurality of apertures associated with a respective one of the plurality of light sources and arranged between adjacent ones of the plurality of separation walls [each separation wall “A,” “B,” & “C” defines an opening/aperture that receives a respective one of the plurality of LED light sources (404) - see “exploded” view of FIG. 4 and FIG. 9].32.	Regarding claim 21, the combination of Ineson and Thompson teaches all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.  
Ineson (as modified to include the device of Thompson) further teaches forming the electrosurgical blade [(54)] to telescope from a fully retracted position to a fully extended position [Abstract (“The electrode is adjustable manually in its longitudinal direction from a retracted position to extended positions”); ¶’s [0006], [0077]], wherein at least a portion of the electrosurgical blade is within the at least one lens in the fully retracted position [NOTE: as modified, the illumination device of Thompson extends around the central shaft [(12)] of Ineson, and the electrosurgical blade [(54)] of Ineson is slidingly disposed within the central shaft (e.g., Abstract, ¶’s [0006], [0077]); as such, a portion of the blade [(54)] is “within” the ring lens when fully retracted  (note the length of the blade in FIG. 4)]. 
33.	Regarding claim 22, the combination of Ineson and Thompson teaches all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.  
Thompson further teaches wherein arranging at least one lens around the central shaft comprises arranging a ring lens around the central shaft [as broadly as claimed, see ¶[0039]; FIG. 4].
34.	Regarding claim 24, the combination of Ineson and Thompson teaches all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.  
Thompson further teaches wherein arranging a plurality of light sources around the central shaft further comprises arranging a plurality of light-emitting diodes (LEDs) [LED light sources (404) - ¶[0039]; FIG. 4] on a circuit board [printed circuit board (406) - ¶[0039]; FIG. 4].35.	Regarding claim 25, the combination of Ineson and Thompson teaches all of the limitations of claim 24 for the reasons set forth in detail (above) in the Office Action.  
Thompson further teaches positioning the circuit board [(406)] around at least a portion of the central shaft on the first side of the at least one lens [(402) [clearly shown in FIG. 4].36.	Regarding claim 26, the combination of Ineson and Thompson teaches all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.  
Thompson further teaches causing the plurality of light sources [(404)] to be illuminated such that light is guided by the plurality of separation walls [walls “A,” “B,” & “C” in annotated FIG. 9 (provided above)] to the first side of the at least one lens [(402)] and therethrough to form a circle of illumination around a tip of the electrosurgical blade [a result of the illumination by the plurality of light sources (404)].
37.	Claims 3 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ineson and Thompson, and further in view of U.S. Patent Application Publication No. 2014/0293590 to Pathy ("Pathy").
38.	Regarding claims 3 & 7, the combination of Ineson and Thompson teaches all of the limitations of claims 2 & 6, respectively, claim for the reasons set forth in detail (above) in the Office Action.  
	Thompson depicts three LED light sources (404), and three corresponding separation walls [walls “A,” “B,” & “C” in annotated FIG. 9 (provided above)], and lenses [¶[0043]; FIGS. 4 & 9].  As such, the combination of Ineson and Thompson does not teach:
wherein the plurality of light sources comprises four light-emitting diodes (LEDs), the plurality of separation walls comprises four separation walls, the plurality of apertures comprises four apertures, and the at least one lens element comprises four lens elements (claim 3); nor
wherein the plurality of light sources comprises four LEDs and the plurality of separation walls comprises four separation walls (claim 7).	Pathy, in a similar field of endeavor, teaches a cordless light attachment that can be removably installed on to, and over, a distal end of a tool, such as a BOVIE® pen [see, e.g., ¶[0034]].  While Pathy teaches the use of two LED lights arranged around the periphery of the housing, Pathy also teaches that altering the number of lights, and their arrangement, was within the level of ordinary skill in the art [see ¶[0039] (“However, as will be recognized by a person of ordinary skill in the art, any number of lights can be used depending on the need of the user, and any light source that is known or may become known can be used in place of the LED lights, such as photoluminescence, chemoluminescence, electroluminescence, snap sticks, and glow stick. Further, as seen in the figures, the lights 18 are substantially evenly angularly spaced in the device 10. This helps to more evenly distribute light. However, the invention contemplates any suitable arrangement of lights 18”)].     
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ineson and Thompson to utilize any number of LED light sources and corresponding separation walls, apertures, and lens elements, including four, depending on the need of the user.  Still further, adding a fourth LED light source, separation wall, aperture, and lens element to the device of Ineson and Thompson would have further been obvious as it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In the instant case, there is no evidence that adding an additional (fourth) LED light source, separation wall, aperture, and lens element to Ineson/Thompson would have provided some new or unexpected result. 

39.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ineson and Thompson, as applied to claim 6 above, and further in view of U.S. Patent Application Publication No. 2017/0143199 to Grimmer ("Grimmer").
40.	Regarding claim 9, the combination of Ineson and Thompson teaches all of the limitations of claim 6 for the reasons set forth in detail (above) in the Office Action.  
	As noted above, Thompson teaches a printed circuit board (406), and LED light sources (404) [¶[0039]; FIG. 4].  The combination of Ineson and Thompson, however, does not explicitly teach that the at least one LED light source (404) comprises: 
“a chip on board (COB) LED.”	Grinner, in a similar field of endeavor, teaches a bronchoscope system comprising a bronchoscope and a bronchoscopy instrument [Abstract].  Grinner further teaches that the bronchoscope can include an illumination component (light), and that the illumination component can comprise a ring COB LED [see ¶[0062]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ineson and Thompson such that the at least one LED light source (404) comprises a chip on board (COB) LED, since such a modification amounts merely to the substitution of one known illumination element for another, yielding predictable results (illumination) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

41.	Claims 12 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ineson and Thompson, and further in view of U.S. Patent Application Publication No. 2013/0101953 to Stone et al. ("Stone").
42.	Regarding claims 12 & 23, the combination of Ineson and Thompson teaches all of the limitations of claims 1 & 22, respectively, claim for the reasons set forth in detail (above) in the Office Action.  
The combination of Ineson and Thompson, however, does not teach:
wherein the at least one lens element is a collimator total internal reflection (TIR) lens (claim 12); nor
forming the ring lens as a collimator total internal reflection (TIR) lens (claim 23). 
Stone, in a similar field of endeavor, teaches a dental light using at least one LED light source [e.g., Abstract].  Stone addresses drawbacks associated with the use of LEDs when illuminating a desired work area (patient’s mouth), including, e.g., reducing operator eye fatigue, and reducing shadowing [e.g., ¶’s [0002], [0004], [0005]].  Stone teaches using one or more collimating lens systems to reduce hard shadows of diffused light beams at the illumination plane [e.g., ¶[0008]], and that one such example of a collimating lens system comprises a total internal reflection (TIR) collimator configured to mix light within the light beam to increase color uniformity of the light beam [¶[0014]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ineson and Thompson such that the at least one lens element is a collimator total internal reflection (TIR) lens (and to form the ring lens as a collimator total internal reflection (TIR) lens), since using a collimating lens system provides the benefit/advantage of reducing hard shadows, while using a collimator total internal reflection (TIR) lens provides the additional/benefit of increasing color uniformity of the light beam.

43.	Claims 13, 14, & 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ineson and Thompson, and further in view of U.S. Patent Application Publication No. 2015/0359581 to Albertal ("Albertal").
44.	Regarding claims 13, 14, & 27, the combination of Ineson and Thompson teaches all of the limitations of claim 1 (from which claims 13 & 14 depend) and claim 26 (from which claim 27 depends) for the reasons set forth in detail (above) in the Office Action.  
The combination of Ineson and Thompson, however, does not teach:
wherein an illuminated area around the tip of the electrosurgical blade has a diameter in a range of about one inch to about 5 inches (claim 13);
wherein an illuminated area around the tip of the electrosurgical blade has a diameter of about two inches (claim 14); and 
wherein the circle of illumination has a diameter of at least about 1 inch (claim 27).
Albertal, in a similar field of endeavor, teaches an electrocautery tool having a lighting component to provide light during surgical procedures [¶[0002]].  Albertal further teaches that the lighting element, which is constructed and arranged to emit a light having a central axis coaxial with the device body axis [see Abstract], may include one or more LEDs [¶[0055]], and that the field of illumination proximate the device tip preferably has a diameter of between approximately 2.5 cm. and 6.5 cm. which, via conversion, is between 0.9 inches and 2.56 inches, and which falls within Applicant’s claimed ranges of about one inch to about 5 inches, about two inches, and at least about 1 inch.  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ineson and Thompson to utilize any art-recognized diameter of illumination including, for example, about one inch to about 5 inches, about two inches, and at least about 1 inch, since it has been held that a prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

45.	Claims 17, 18, 28, & 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ineson and Thompson, and further in view of U.S. Patent Application Publication No. 2017/0258550 to Vazales ("Vazales").
46.	Regarding claims 17, 18, 28, & 29, the combination of Ineson and Thompson teaches all of the limitations of claim 1 (from which claims 17 & 18 depend) and claim 26 (from which claims 28 & 29 depend) for the reasons set forth in detail (above) in the Office Action.  
	Ineson further teaches that the electrosurgical pencil is used with a power source [e.g., ¶’s [0008], [0074]], and that the optional lighting device can be powered by the same power source used to power the electrode [e.g., ¶[0074]].
	The combination of Ineson and Thompson does not, however, teach:
wherein the plurality of light sources receive power from a source external to the electrosurgical device via a universal serial bus (USB) connector (claim 17);
wherein the electrosurgical blade receives power from the source external to the electrosurgical device via another connector to which the USB connector is coupled (claim 18); 
wherein causing the plurality of light sources to be illuminated comprises providing power to the plurality of light sources from an external power source via a universal serial bus (USB) connector (claim 28); [and]
providing radio frequency (RF) power to the electrosurgical blade from the external power source via another connector to which the USB connector is coupled (claim 29).
Vazales, in a similar field of endeavor, teaches a visualization system (100) for verifying or confirming proper positioning of an endotracheal tube (101) or other body-inserted tube within a native airway of a patient, comprising a visualization tube, or sheath (102), a visualization member (e.g., a visualization scope) (103), a light source (104), a camera (105), and a monitor (106) [¶0095]].  Vazales teaches that power can be provided to the light source (104) via a USB connector that joins the device to an external control unit (110) [see ¶[0115]], with the USB port on the control unit (110) comprising “another connector,” as broadly as currently claimed, as the port serves the purpose of “connecting” one object [control unit (110)] to another [the USB connector].  Vazales further teaches use of an RF treatment modality (among others) [see, e.g., ¶’s [0030], [0258], [0278], [0416]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ineson and Thompson to utilize a known power supply configuration for powering a light source on a device, including wherein the plurality of light sources receive power from a source external to the electrosurgical device via a universal serial bus (USB) connector, wherein the electrosurgical blade receives power from the source external to the electrosurgical device via another connector to which the USB connector is coupled, wherein causing the plurality of light sources to be illuminated comprises providing power to the plurality of light sources from an external power source via a universal serial bus (USB) connector, and providing radio frequency (RF) power to the electrosurgical blade from the external power source via another connector to which the USB connector is coupled, since such a power supply configuration was recognized as part of the ordinary capabilities of one skilled in the art, and one of ordinary skill in the art would have been capable of applying this known power supply configuration to the known device of Ineson and Thompson, and  the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Allowable Subject Matter
47.	Dependent Claims 4, 11, & 30
Dependent claims 4, 11, & 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), as set forth in this Office Action (above), and to include all of the limitations of the base claim and any intervening claims.
	Claims 4, 11, & 30 each include limitations requiring each separation wall to have a fin-like separation wall portion and two additional separation wall portions, the fin like separation wall portion arranged between the two additional separation wall portions.  Neither Thompson, nor the other references of record, either alone or in combination, fairly teach or suggest such a separation wall configuration. 
48.	Independent Claim 32
Independent claim 32 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b), as set forth in this Office Action (above).
	Independent claim 32 is directed to an electrosurgical device comprising, inter alia, a central shaft, an electrosurgical blade, at least one lens arranged on the central shaft, a plurality of light sources, a plurality of separation walls, and a plurality of apertures.  Independent claim 32 particularly requires that each separation wall comprise “a fin-like separation wall portion and two additional separation wall portions, the fin like separation wall portion arranged between the two additional separation wall portions, the plurality of separation walls arranged around the central shaft between the plurality of light sources and the first side of the at least one lens.”  Neither Thompson, nor the other references of record, either alone or in combination, fairly teach or suggest such a separation wall configuration. 

Conclusion
49.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        


/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794